EXHIBIT 1
    FLORIDA
 STANDARD JURY
INSTRUCTIONS IN
 CONTRACT AND
 BUSINESS CASES

     The Florida Supreme Court
Committee on Standard Jury Instructions
   in Contract and Business Cases


          All Rights Reserved
           The Florida Bar
         504.4 DAMAGES FOR COMPLETE DESTRUCTION OF BUSINESS

    If (claimant) proved that (defendant) completely destroyed (claimant’s) business, then
you must award (claimant) damages based upon the market value of (claimant’s) business
on the date (claimant’s) business was destroyed.

                                  NOTE ON USE FOR 504.4

    The court should give this instruction when the claimant seeks damages for the complete
destruction of a business. If a business has not been completely destroyed, then damages
based upon the market value of the business are not appropriate, and the court should not give
this instruction. Instead, the court should give instruction 504.3 regarding lost profits.

                        SOURCES AND AUTHORITIES FOR 504.4

    1. “If a business is completely destroyed, the proper total measure of damages is the
market value of the business on the date of the loss. If the business is not completely
destroyed, then it may recover lost profits. A business may not recover both lost profits and
the market value of the business.” Montage Grp., Ltd. v. Athle-Tech Computer Systems, Inc.,
889 So.2d 180, 193 (Fla. 2d DCA 2004) (citations omitted).

   2. “Market value,” as used in this instruction, is not meant to suggest a particular
approach to determining market value. See, e.g., Fidelity Warranty Servs., Inc. v. Firstate Ins.
Holdings, Inc., 74 So.3d 506, 514 n.5 (Fla. 4th DCA 2011) (discussing various approaches).

    3. “Courts in other jurisdictions have generally rejected the notion that ‘fair value’ is
synonymous with ‘fair market value.’” Boettcher v. IMC Mortg. Co., 871 So.2d 1047, 1052
(Fla. 2d DCA 2004). “The rationale underlying this language is the recognition that the events
that trigger the valuation process may either disrupt or preclude the market for the shares, if in
fact such a market ever existed – as in the case of a closely held corporation.” Id. (citation
omitted).




                                                88
